Citation Nr: 0702834	
Decision Date: 01/31/07    Archive Date: 02/06/07

DOCKET NO.  03-30 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a left knee 
disorder.

3. What evaluation is warranted for degenerative disc disease 
at L5-S1, from July 17, 2002, through November 22, 2005?

4. What evaluation is warranted for degenerative disc disease 
at L5-S1, from November 23, 2005?

5. What evaluation is warranted for a left ankle strain, with 
instability and limitation of motion, from July 17, 2002, 
through November 22, 2005?

6. What evaluation is warranted for a left ankle strain with 
instability and limitation of motion, from November 23, 2005?



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran served on active duty from January 1979 to 
December 1981, and from May 1982 to July 1990.   

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania which, among other things, denied 
service connection for bilateral hearing loss, a left knee 
disorder, and a right knee disorder.  In addition, service 
connection was granted for degenerative disc disease at L5-
S1, and assigned a 10 percent disability rating; service 
connection was also granted for a left ankle strain, and 
assigned a noncompensable rating. Both ratings were effective 
from July 17, 2002.

Subsequently by rating action in February 2006, the 10 
percent disability rating for lumbar degenerative disc 
disease was increased to 20 percent, and the noncompensable 
rating for a left ankle strain was increased to 10 percent. 
Both increased ratings were effective from November 23, 2005.  

The veteran's appeal continues as he is presumed to be 
seeking the maximum evaluation assignable per AB v. Brown, 6 
Vet. App. 35, 38 (1993).

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection (so-called "original 
ratings") and dissatisfaction with determinations on later- 
filed claims for increased ratings. See Fenderson v. West, 12 
Vet. App. 119, 125-26 (1999). Inasmuch as these issues were 
placed in appellate status by a notice of disagreement 
expressing dissatisfaction with an original rating, the 
Fenderson doctrine applies.

In July 2006, the veteran presented testimony at a video 
conference hearing conducted by the undersigned.  At the 
hearing the veteran withdrew the issue of entitlement to 
service connection for a right knee disorder, as such this 
issue is no longer in appellate status.

For the reasons outlined below, the issues of entitlement to 
service connection for bilateral hearing loss, and a left 
knee disorder are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  Consistent with 
the instructions below, VA will notify you of further action 
that is required on your part.


FINDINGS OF FACT 

1. For the period from July 17, 2002, through November 22, 
2005, degenerative disc disease at L5-S1 was manifested by no 
more than a slight limitation of lumbar motion; by a 
lumbosacral strain with no more than characteristic pain on 
motion; by no more than a mild intervertebral disc syndrome, 
manifested by incapacitating episodes having a total duration 
of at least two weeks but less than four weeks during the 
past 12 months; and by the absence of neurologic symptoms 
warranting a separate rating.  The veteran's forward 
thorocolumbar flexion was to 80 degrees; the combined range 
of motion of the thorocolumbar spine exceeded 120 degrees.
 
2. Since November 23, 2005, degenerative disc disease at L5-
S1 has been manifested by forward flexion of the 
thorocolumbar spine that is greater than 30 degrees but less 
than 60 degrees. 

3. For the period from July 17, 2002, through November 22, 
2005, the veteran's left ankle disorder was manifested by not 
more than a slight limitation of motion.
 
4. Since November 23, 2005, the appellant's left ankle 
disorder has been manifested by no more than a moderate 
limitation of motion.

CONCLUSIONS OF LAW 
1. From the period from July 17, 2002, through November 22, 
2005, a rating in excess of 10 percent for degenerative disc 
disease at L5-S1, was not warranted. 38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (Codes) 
5237, 5242, 5243 (2006); 38 C.F.R. § 4.71a, Codes 5292, 5293, 
5295 (2002). 
2. Since November 23, 2005, the schedular criteria for the 
assignment of a rating in excess of 20 percent for 
degenerative disc disease at L5-S1, have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.159, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
(Codes) 5237, 5242, 5243. 
3. From July 17, 2002, through November 22, 2005, a 
compensable rating for a left ankle disorder was not 
warranted. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.102, 3.159, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5271 (2006).
4.  Since November 23, 2005, the criteria for a rating in 
excess of 10 percent for a left ankle disorder have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 
3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5271.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete. Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits. The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain. VA thirdly has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim. This 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations. 38 U.S.C.A. § 5103A. 
In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application. Written notice provided in a VA letter in 
September 2002 and a June 2004 statement of the case, amongst 
other documents considered by the Board, generally fulfills 
the provisions of 38 U.S.C.A. § 5103(a), save for a failure 
to provide notice addressing the type of evidence necessary 
to establish an effective date for the disabilities for which 
increased ratings are claimed. The claims were readjudicated 
in a March 2006 supplemental statement of the case. Any 
failure to provide advance notice of how the effective dates 
for increased evaluations are assigned is harmless because 
the claims are denied. 
The Board acknowledges that under 38 U.S.C.A. § 5103(a), 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits. In this case, any error was cured by 
providing notice and readjudicating the claims. The veteran 
has been afforded a meaningful opportunity to participate in 
the adjudication of his claims, to include the opportunity to 
present pertinent evidence and testimony. Thus any error in 
the timing was harmless, the appellant was not prejudiced, 
and the Board may proceed to decide this appeal. Simply put, 
there is no evidence of any VA error in notifying the 
appellant that reasonably affects the fairness of this 
adjudication. ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998). 
Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development, and there is no 
pertinent evidence which is not currently part of the claims 
file. Hence, VA has fulfilled its duty to assist the 
appellant in the prosecution of his claims. 
Background 
a. Degenerative disc disease
Service connection for degenerative disc disease, L5-S1, was 
granted in a December 2002 rating decision, and as noted 
above, the current evaluation was assigned in a February 2006 
rating decision. 
A VA examination conducted in October 2002 revealed a normal 
posture and gait. There was deep tenderness over the lower 
lumbar area but no paraspinal spasms.  Range of motion (ROM) 
was flexion to 80 degrees; extension to 20 degrees; left 
lateral flexion to 30 degrees; right lateral flexion to 20 
degrees; and rotation to 85 degrees bilaterally. There was no 
objective evidence of pain on motion, or any neurological 
involvement. The diagnosis was degenerative disc disease, L5-
S1.
At a VA examination conducted in November 2005, the examiner 
reported reviewing the veteran's claims file and medical 
records were reviewed.  The veteran complained of chronic low 
back pain radiating to the left lower extremity. It 
reportedly occasionally radiated to the shoulders and neck. 
He denied true flare-ups, but reported that the back was 
worse with activity.  He ambulated without any assistive 
devices and he stated that he could walk about 1 to 2 miles.  
He has had no back surgery.  A physical examination revealed 
a normal posture and gait, and normal heel toe walking. There 
was slight tenderness on palpation of the lumbosacral 
junction. There was no muscle spasm.  The lumbar lordosis and 
thoracic kyphosis were normal.  ROM was flexion to 50 
degrees, repeated to 53 degrees; extension to 23 degrees, 
repeated to 27 degrees; lateral flexion left to 22 degrees, 
right to 18 degrees; and bilateral rotation to 30 degrees. 
The examiner noted no objective evidence of any sensory 
deficit, however, knee jerks were reported as 1+ and ankle 
jerks were 0 bilaterally.  X-rays revealed lumbosacral spine 
degenerative changes.  The diagnosis was lumbosacral 
degenerative disc disease.
The file contains numerous treatment records for various 
disabilities including treatment for low back complaints. 
These records primarily document chiropractic treatment, and 
they do not reveal any finding that is appreciable different 
from the foregoing.  

b. Left Ankle
At a VA examination conducted in October 2002, the veteran 
reported injuring his left ankle in a 1988 twisting injury.  
At the time of the examination he reported being able to walk 
three miles, but unable to jog.  There was a normal posture 
and gait, but no left ankle swelling.  There was deep 
tenderness over the lateral ligament.  Active painless ROM 
was dorsiflexion to 20 degrees, and plantar flexion to 45 
degrees. The examiner noted minimal instability.  X-rays of 
the left ankle were within normal limits. The diagnosis was 
left ankle lateral ligament strain with minimal instability.
At a VA examination conducted in November 2005, the examiner 
noted that the veteran's claims file and medical records were 
reviewed.  The veteran complained of constant lateral left 
ankle pain.  He reported occasionally wearing an elastic 
support.  He denied true flare-ups, surgery, dislocation or 
gout.  Physical examination revealed a normal posture and 
gait, and normal heel toe walking. There was no left ankle 
swelling.  There was diffuse tenderness over the left medial 
area.  Active painless dorsiflexion was to 5 degrees, 
repeated to 0 degrees, and  plantar flexion was to 55 
degrees.  There was no varus or valgus angulation, or 
instability. There was light pain on inversion.  X-rays were 
negative.  The diagnosis was limited left ankle motion 
sprain.
The file contains numerous treatment records for various 
disabilities.  However there is no treatment for a chronic 
left ankle disorder.  

Criteria 
The veteran and his representative contend that the 
claimant's lumbar and left ankle disorders are manifested by 
symptomatology that warrants the assignment of increased 
ratings.  It is requested that the veteran be afforded the 
benefit of the doubt.

As service connection has already been established, it is the 
level of disability that is of concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Still, each disability must be viewed 
in relation to its history, so examination reports and 
treatment records dating back at least to the date of the 
claim are considered.  38 C.F.R. 
§ 4.1.  The history of the disability is even more important 
where, as here, the veteran disagrees with the initial 
evaluations assigned upon the grant of service connection.  
In such a case, separate ratings can be assigned for separate 
periods of time, based on the levels of disability manifested 
during each separate period of time, from the effective date 
of service connection.  Fenderson, 12 Vet. App. at 126.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4. The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations. 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 
The veteran's service-connected lumbar degenerative disc 
disease and ankle strain are rated, in part, based on 
limitation of motion. In such cases, the Board must consider, 
in conjunction with the otherwise applicable diagnostic code, 
any additional functional loss the veteran may have sustained 
by virtue of other factors as described in 38 C.F.R. §§ 4.40 
and 4.45. DeLuca v. Brown, 8 Vet. App. 202, 206 (1995). Such 
factors include more or less movement than normal, weakened 
movement, excess fatigability, swelling, incoordination, pain 
on movement, and deformity or atrophy of disuse. A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant. 38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 
80, 85 (1997). 
With any form of arthritis, painful motion is an important 
factor of disability. Joints that are actually painful, 
unstable, or malaligned, due to healed injury, should be 
entitled to at least the minimum compensable rating for the 
joint. Special note should be taken of objective indications 
of pain on pressure or manipulation, muscle spasm, 
crepitation, and active and passive range of motion of both 
the damaged joint and the opposite undamaged joint. 38 C.F.R. 
§ 4.59. 
The Board has reviewed all of the evidence in the claims 
file, with emphasis on the medical evidence with respect to 
the criteria for rating the veteran's service-connected 
degenerative disc disease and left ankle strain. The evidence 
includes, but is not limited to: service medical records; the 
veteran's hearing testimony and contentions; private medical 
treatment records; VA medical treatment records; and VA 
examination reports. The Board will summarize the relevant 
evidence where appropriate, and the Board's analysis will 
focus specifically on what the evidence shows, or fails to 
show with respect to the claim for the increased disability 
ratings in question. 
The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required." Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993). 
When a question arises as to which of two ratings under a 
particular Code applies, the higher evaluation is assigned if 
the disability picture more closely approximates the criteria 
for the higher rating; otherwise, the lower rating is 
assigned. 38 C.F.R. § 4.7. 
It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence. 38 C.F.R. § 3.102. 
Analysis - Lumbosacral degenerative disc disease
The criteria for rating intervertebral disc syndrome and 
disabilities of the spine generally were revised while the 
appeal was pending effective September 23, 2002 and September 
26, 2003.  Prior to the effective date of any change in law 
only the old rating criteria may be considered. On and after 
the effective date of the new criteria only that new criteria 
may be applied. Kuzma v. Principi, 341 F.3d 1327 (Fed.Cir. 
2003). 
Under the criteria in effect prior to September 26, 2003, a 
lumbosacral strain with characteristic pain on motion 
warranted a 10 percent evaluation. A lumbosacral strain with 
muscle spasm on extreme forward bending, and loss of lateral 
spine motion, unilateral, in a standing position, warrants a 
20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5295 (2003). 
Under the criteria in effect prior to September 26, 2003, 
limitation of lumbar spine motion warranted a 10 percent 
rating when limitation was slight and a 20 percent evaluation 
was assigned when limitation of lumbar spine was moderate. 38 
C.F.R. § 4.71a, Diagnostic Code 5292 (2003). 
Under 38 C.F.R. § 4.71a, Code 5293 (2002) a 10 percent rating 
was in order for a mild intervertebral disc syndrome. A 20 
percent rating was in order for a moderate intervertebral 
disc syndrome, with recurring attacks. 
Code 5293 was revised effective September 23, 2002. The new 
Code provides that an intervertebral disc syndrome should be 
evaluated either on the total duration of incapacitating 
episodes over the past 12 months, or by combining under 38 
C.F.R. § 4.25 (2006) separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher rating. 

The revised Code 5293 provides that an evaluation of 10 
percent is warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
one week but less than two weeks during the past 12 months. A 
20 percent evaluation is warranted for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least two weeks but less than four weeks during the 
past 12 months. An evaluation of 40 percent is warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months. 
Note (1) to revised Code 5293 provides that, "an 
incapacitating episode" is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. 
The criteria for rating disabilities of the spine were again 
revised effective September 26, 2003. The revised criteria 
effective September 26, 2003 include 38 C.F.R. § 4.71a, Code 
5243, which provides that intervertebral disc syndrome is 
evaluated either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher rating when 
all disabilities are combined under 38 C.F.R. § 4.25. 38 
C.F.R. § 4.71a. 
Under the General Rating Formula for Diseases and Injuries of 
the Spine the disability is evaluated with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease. A 10 percent rating requires 
thoracolumbar spine forward flexion greater than 60 degrees 
but not greater than 85 degrees; or, the combined range of 
motion of the thoracolumbar spine greater than 120 degrees 
but not greater than 335 degrees; or, muscle spasm, guarding, 
or localized tenderness not resulting in abnormal gait or 
abnormal spinal contour. A 20 percent rating requires 
thoracolumbar spine forward flexion greater than 30 degrees 
but not greater than 60 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis. A 40 
percent rating is warranted when forward flexion of the 
thoracolumbar spine is limited to 30 degrees or less, or for 
favorable ankylosis of the entire thoracolumbar spine. 38 
C.F.R. § 4.71a. 
For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, normal extension 
is zero to 30 degrees, normal left and right lateral flexion 
is zero to 30 degrees, and normal left and right lateral 
rotation is zero to 30 degrees. 38 C.F.R. § 4.71a, Plate V. 
Although higher ratings are provided under 38 C.F.R. § 4.71a, 
Codes 5242 (2006), and 38 C.F.R. § 4.71a, Codes 5286 and 5289 
(2003) based on ankylosis of the spine, ankylosis is not 
clinically shown. Ankylosis is the immobility and 
consolidation of a joint. Lewis v. Derwinski, 3 Vet. App. 259 
(1992). 
After considering all of the evidence of record, including 
particularly the above referenced October 2002 and November 
2005 VA examination reports, the Board finds that the 
veteran's degenerative disc disease, L5-S1 did not warrant a 
rating in excess of 10 percent at any time from July 17, 
2002, through November 22, 2005. Moreover, the Board finds 
that from November 23, 2005, the date of VA examination 
discussed above a 20 rating is warranted, but no more.

In this regard, between July 17, 2002 and November 22, 2005, 
the medical evidence of record fails to demonstrate that the 
criteria set out and necessary for the assignment of a 20 
percent (or higher) rating, had been met. Of particular note, 
review of the October 2002 VA examination report and the 
private and VA medical records of file fails to demonstrate 
that the veteran's degenerative disc disease, L5-S1 was 
manifested by more than slight limitation of lumbar motion; 
neither was it manifested by muscle spasms on extreme forward 
bending, or loss of lateral spine motion, in the standing 
postion; by more than mild intervertebral disc syndrome, or  
manifested by incapacitating episodes having a total duration 
of at least two weeks but less than six weeks during the 
prior 12 months; by neurologic symptoms warranting a separate 
rating; or by forward flexion of the thorocolumbar spine 
limited to not greater than 60 degrees; or by the combined 
range of lumbar motion being not greater than 120 degrees.

Subsequently in the November 23, 2005, VA examination the 
veteran's degenerative disc disease, L5-S1, was manifested by 
forward flexion of the thorocolumbar spine that was less than 
60 degrees but greater than 30 degrees.  As such the veteran 
was shown to meet the criteria for a 20 percent rating under 
diagnostic code 5243.  Accordingly, a 20 percent rating is 
warranted from November 23, 2005. 

While decreased ankle jerks were noted on examination in 
November 2005, sensory study was specifically found to be 
normal, and neither the 2002 nor the 2005 examination 
diagnosed lumbar radiculopathy.  Hence, the evidence is 
inadequate to find the mild incomplete sciatic paralysis 
necessary to assign a separate rating under 38 C.F.R. § 
4.124a, Diagnostic Code 8520.  



 
Analysis -  Left Ankle Strain
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, including 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, deformity, or atrophy of disuse. The 
ankle is considered a major joint. 38 C.F.R. § 4.45.

The veteran's left ankle condition is evaluated as 10 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5271 which 
provides a 10 percent rating where there is a moderate 
limitation of ankle motion. A maximum evaluation of 20 
percent is available for a marked limitation of motion. 38 
C.F.R. § 4.71a, Diagnostic Code 5271. The normal range of 
ankle motion is to 20 degrees of dorsiflexion and 45 degrees 
of plantar flexion. 38 C.F.R. § 4.71, Plate II (2006).

The words "moderate" and "marked" are not defined in the VA 
Schedule for Rating Disabilities. Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just." 38 C.F.R. § 4.6 (2006).

After considering all of the evidence of record, including 
particularly the above referenced 2002 and 2005 VA 
examination reports, the Board finds that the veteran's left 
ankle strain did not warrant a compensable rating at any time 
from July 17, 2002, through November 22, 2005. Notably, from 
November 23, 2005, based on a VA examination conducted on 
that date, a 10 rating is warranted.

In this regard, between July 17, 2002 and November 22, 2005, 
the medical evidence of record fails to demonstrate that the 
criteria set out and necessary for the assignment of a 
compensable rating was met. Of particular note, review of the 
October 2002 VA examination report reveals a full range of 
motion of the left ankle, no swelling, and only minimal 
instability.  X-rays of the left ankle were also within 
normal limits. 

Subsequently in the November 23, 2005, VA examination the 
veteran's left ankle sprain was manifested by painless 
dorsiflexion to 5 degrees, and plantar flexion to 55 degrees.  
The left ankle revealed diffuse tenderness over the left 
medial area.  There was no swelling, varus or valgus 
angulation; or instability.  As such the veteran was shown to 
meet the criteria for a 10 percent rating, but not more, 
under diagnostic code 5271.  Accordingly, a 10 percent rating 
is warranted from November 23, 2005. 

The Board has considered functional loss due to pain, 
weakness and incoordination. However, in light of the largely 
unimpaired range of motion since November 23, 2005, and the 
retention of ankle strength, the limitation of left ankle 
motion is best described as not more than moderate in nature. 
An evaluation in excess of 10 percent under Diagnostic Code 
5271 for residuals of a left ankle injury is therefore not 
warranted.

Given the symptomatology associated with the appellant's left 
ankle disorder during the pendency of this appeal, the rating 
assigned for the disorder prior to November 23, 2005, and the 
rating assigned for the disorder subsequent to November 23, 
2005, adequately compensates his left ankle pain. DeLuca. The 
appellant has not identified additional treatment records 
demonstrating that the service-connected left ankle disorder 
has worsened. For the reasons and bases discussed above, the 
appeal is denied.

The Board is required to consider the effect of pain and 
weakness when rating a service-connected musculoskeletal 
disabilities. 38 C.F.R. §§ 4.40, 4.45.  The appellant's 
complaints of discomfort and pain have been considered and 
have been taken into account in the assignment of the 
disability ratings assigned.  The Board has considered the 
veteran's claims for increased ratings for his lumbar and 
left ankle disabilities under all appropriate diagnostic 
codes.  As stated above, objectively painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimum compensable rating for the joint. 38 C.F.R. 
§ 4.59.  This has been accomplished in the present case, and 
indeed, the assignment of a compensable rating itself is 
recognition that industrial capabilities are impaired.  Van 
Hoose v. Brown, 4 Vet.App. 361 (1993).  Moreover, although 
the Board is required to consider the effect of pain when 
making a rating determination, that has been done in this 
case, and it is important to emphasize that the rating 
schedule does not provide a separate rating for pain, 
Spurgeon v. Brown, 10 Vet. App. 194 (1997). and the new 
general rating formula for lumbar disorders specifically 
requires the use of the defined criteria "with or without 
pain."  38 C.F.R. § 4.71a.
Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application. Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Entitlement to a rating in excess of 10 percent for 
degenerative disc disease at L5-S1 for the period from July 
17, 2002, through November 22, 2005, is denied. 
Entitlement to a rating in excess of 20 percent since 
November 23, 2005, for degenerative disc disease, L5-S1 is 
denied. 
Entitlement to a compensable rating from the period from July 
17, 2002, through November 22, 2005, for a left ankle strain 
is denied. 
Entitlement to a rating in excess of 10 percent from November 
23, 2005, for a left ankle strain is denied. 


REMAND

The appellant argues that his current hearing loss is due to 
in-service noise trauma, and that his left knee disorder was 
caused by various running injuries while he was on active 
duty.  

In reviewing the hearing loss claim there are several 
inconsistencies in the veteran's statements regarding this 
disorder.  In addition, it does not appear that the RO 
attempted to obtain the veteran's official service medical 
records from his second period of service, and the examiners 
failed to acknowledge evidence contained the service medical 
records which are already part of his claims file.  As a 
result the veteran has not been given adequate VA 
examinations, and further development is in order.

In July 2006, the veteran testified at a video conference 
hearing that his hearing was damaged as a result of exposure 
to loud noise while a construction engineer, and anti-tank 
gunner.  He testified that during service he used hearing 
protection whenever possible but there were times the noise 
would occur before he had had a chance to use it.  The 
veteran denied receiving treatment for hearing loss 
subsequent to service, and he does not wear any hearing aids.  
Regarding the left knee he argued that he first injured this 
joint during a 23 mile road march in March 1979, and received 
treatment during service.  

The Board notes that while the veteran did not report any 
pre-existing hearing loss disorder during his video 
conference hearing or during any VA examination, he clearly 
has had a lifelong hearing disability.  In this regard, 
records from the first period of service are in the claims 
file, and they contain the veteran's enlistment examination 
dated in November 1978 which reveals a preexisting bilateral 
hearing loss.  Further, at that time the veteran reported 
having a hearing loss since he was a year old.  While 
audiological evaluation did not reveal a disqualifying defect 
which precluded enlistment a H2 profile was assigned.

While the RO does not appear to have requested the veteran's 
official service medical records from his second period of 
service; the appellant appears to have submitted copies of 
some of those medical records to VA.  These reveal numerous 
audiological examinations and hearing conservation tests, 
including an April 1982 re-enlistment and a May 1982 follow-
up audiological evaluation.  After a September 1983 
audiological examination the veteran's hearing was followed 
at regular periods during the remainder of his military 
career.  

At his November 1989 discharge examination an audiological 
evaluation again showed a hearing loss, but alas, these 
numerous studies were not discussed or referenced in the RO 
decisions or in the VA examination reports.  Indeed, the 
October 2002 VA examiner noted that the service medical 
records and claims file were not made available to him and he 
could therefore not give a medical opinion.

While it is true that a November 2005 VA examination report 
notes the examiner's review of the medical records, military 
medical records, and claims folder, the examiner did not 
discuss or reference the significant audiological history 
noted in the records submitted by the appellant.  Further, 
the examiner failed to address the etiology of any current 
disability, to include addressing whether any preexisting 
hearing loss was aggravated while on active duty.  Hence, 
further development is required.  38 U.S.C.A. § 5103.

Regarding a left knee disorder the service medical records 
indicate at least one episode of knee pain in-service, and 
the complete official service medical records must be 
obtained prior to determining the etiology of any current 
left knee disability.  Finally, a VA medical opinion 
addressing the relationship, if any, between the claimed left 
knee disorder and military service is required. 

Therefore, the appeal is REMANDED for the following action:  

1.  The RO should send the appellant a 
corrective notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and an 
effective date for the claims on appeal, 
as outlined by the United States Court of 
Appeals for Veterans Claims (Court) in 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  The corrective notice should, 
among other things, invite the appellant 
to submit any additional evidence or 
argument he has in his possession that 
may further his claims.

2.  The RO should notify the appellant 
that the record is devoid of medical 
evidence addressing the etiology of any 
current bilateral hearing loss and/or 
left knee disorder, to include whether 
any preexisting hearing loss was 
aggravated while on active duty.  Hence, 
he is invited to identify any relevant 
medical records on this point so that VA 
may attempt to obtain them on his behalf.  
Thereafter the RO should attempt to 
secure any records identified.  If such 
records are not available, or if the 
search for records yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
appellant notified in writing.  If any 
identified records are Federal records, a 
written unavailability memorandum must be 
prepared and added to the claims file.  

3. The RO should contact the National 
Personnel Records Center, or any other 
appropriate records depository, and 
request the service medical records for 
period of service from May 1982 to July 
1990.  All attempts to secure these 
records must be documented.  If the 
official records are not available, a 
formal unavailability memorandum must e 
prepared and added to the claims folder. 

4.  After associating with the record all 
evidence obtained in connection with the 
above development (to the extent 
possible), the appellant should be 
afforded a VA examination by an 
audiologist.  The claims folder is to be 
provided to the examiner for review in 
conjunction with the examination.  All 
indicated tests and studies deemed 
appropriate by must be accomplished and 
all clinical findings should be reported 
in detail.  The examiner is to take into 
account the extensive audiological 
reports prepared during service as well 
as the evidence of an apparent pre-
existing hearing loss.  Then, the 
examiner must address whether it is at 
least as likely as not, i.e., is there a 
50/50 chance, that the veteran currently 
has a hearing loss in either ear which 
was incurred or worsened while on active.  
Any opinion expressed by the examiner 
must be accompanied by a complete 
rationale and the examiner should 
reconcile the opinion with the other 
medical evidence of record.

5. The veteran should be afforded an 
examination by a physician to ascertain 
the nature and etiology of any left knee 
disorder. The claims folder is to be 
provided to the physician for review in 
conjunction with the examination. All 
indicated test and studies deemed 
appropriate should be accomplished and 
all clinical findings should be reported 
in detail. Thereafter, the examining 
physician must opine whether it is at 
least as likely as not that any current 
left knee disorder is related to service. 
A complete rationale must be provided for 
any opinion offered.

6.  After the development requested has 
been completed, the RO should review the 
examination reports to ensure that they 
are in complete compliance with the 
directives of this REMAND.  If the 
reports are deficient in any manner, the 
RO must implement corrective procedures 
at once.

7.  If, while in remand status, 
additional evidence or information 
received, or not received, triggers a 
need for further development, assistance 
or notice, such as providing the 
appellant with updated notice of what 
evidence has been received and not 
received by VA as well as who has the 
duty to request evidence, then such 
development should be undertaken by the 
RO.  38 U.S.C.A. §§ 5100, 5103 (West 2002 
& Supp. 2006); 38 C.F.R. § 3.159(b). 

8.  Thereafter, the RO must readjudicate 
the appellant's claims.  The RO is to 
make determinations based on the law and 
regulations in effect at the time of its 
decision, to include any further changes 
in VA's statutory duty to assist the 
appellant and any other applicable legal 
precedent. If any benefits sought on 
appeal remain denied, the appellant and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence received, and any evidence not 
received, and all applicable laws and 
regulations considered pertinent to the 
issue currently on appeal.  A reasonable 
period of time should be allowed for 
response.  
                
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


